Citation Nr: 0521219	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  01-09 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for lung cancer, including 
as secondary to Agent Orange (AO) exposure.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The RO previously denied service connection for lung cancer 
due to Agent Orange exposure in March 1998.  The veteran did 
not appeal that decision.  

After the veteran appealed the May 2001 RO decision, the 
Board of Veterans' Appeals (Board) denied the claim in August 
2002.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2003, the Court vacated the Board's August 2002 
decision and remanded matters to the Board.  The Board 
remanded the case to the RO in June 2004.  The case is now 
ready for final review.

The Board's review is de novo because 115 Stat. 976 (2001) 
amended 38 U.S.C.A. § 1116 effective December 27, 2001 to 
create a presumption of exposure for veterans who served in 
the Republic of Vietnam.  See Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998).  


FINDINGS OF FACT

1.  Lung cancer was not manifest during service or within 1 
year of separation.  

2.  There is no satisfactory evidence of service in Vietnam 
or exposure to Agent Orange.  

3.  The veteran's lung cancer is unrelated to service.  


CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by service and 
respiratory cancer or malignancy may not be presumed to have 
been incurred during service.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a letter from the RO to the claimant.  In this case, the 
claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The 
claimant was also provided notice that he should submit 
pertinent evidence in his possession.  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

However, only after the May 2001 rating decision was 
promulgated did the AOJ, in July 2004, provide explicit 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Specifically, the claimant was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The claimant was notified that he should submit 
evidence of treatment for lung cancer since discharge, and a 
copy of military orders showing in-country service; and that 
he could authorize VA to obtain any private medical records 
which would support his claim and VA would assist him in 
getting them.  He was told that if he did not provide the 
necessary release, he must obtain and submit the identified 
records for them to be considered.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the claimant in July 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the claimant was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  In that regard, 
the veteran submitted no authorization forms or additional 
records other than his own statements after the VCAA letter.  
The timing-of-notice error was sufficiently remedied by the 
process carried out after the July 2004 VCAA letter so as to 
provide the claimant with a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).  The timing-of-notice error was thus nonprejudicial in 
this case because the error did not affect the essential 
fairness of the adjudication.  Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Service medical records and private and VA 
medical records have been obtained.  The records satisfy 
38 C.F.R. § 3.326.  The veteran has requested that VA attempt 
to obtain travel and payroll records from service.  A record 
of official travel outside of the United States was already 
obtained in March 2002.  A report of contact, dated in March 
2002, reflects an attempt to verify a report of touchdown in 
Vietnam.  However, there was no additional information that 
would confirm or deny the claim.  Concerning pay records, 
there is no evidence that they exist, their relevance is 
questionable, and he has been advised who to contact about 
that.  The Board finds that VA has done everything reasonably 
possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for malignancy when it is manifested to a compensable degree 
within one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

For the purposes of section 1110, and subject to section 
1113, a disease that (i) the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having 
positive association with exposure to an herbicide agent, and 
(ii) becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and while so serving was exposed to that 
herbicide agent shall be considered to have been incurred in 
or aggravated by such service, notwithstanding that there is 
no record of evidence of such disease during the period of 
such service.  38 U.S.C.A. § 1116 (West 2002).

For purposes of establishing service connection for a 
disability or death resulting from exposure to an herbicide 
agent, including a presumption of service-connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

For the purposes of establishing presumptive service 
connection for diseases associated with exposure to certain 
herbicide agents, the term "herbicide agent" means a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) shall be service-
connected if the requirements of § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 CFR § 
3.309 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran has appealed the denial of service connection for 
lung cancer.  He does not assert that claimed disability was 
incurred in combat.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.

After reviewing the evidence, the Board has concluded that 
the preponderance of the evidence is against the claim.  

The veteran's service medical records contain no reports or 
diagnoses of lung cancer.  He was treated with penicillin for 
a very large uvula and pustular tonsils in March 1967.  He 
was treated with penicillin for exudative tonsillitis in July 
1967.  Later that month, the complaint was still problems 
swallowing, beta strep.  V-cillin was prescribed for strep 
pharyngitis.  No treatment thereafter is shown.  On his 
August 1968 service separation report of medical history, the 
veteran checked the "no" box when asked if he had had or 
was having any shortness of breath, pain or pressure in his 
chest, chronic cough, or any tumors, growths, cysts, or 
cancers.  On service separation examination in August 1968, 
clinical evaluation of his lungs, chest, and lymphatics was 
normal.  A chest X-ray was negative.  

No reports of treatment or diagnoses of lung cancer for the 
years immediately following service have been submitted, and 
it is not alleged that there was any post-service treatment 
prior to 1996.

In July 1996, the veteran was admitted to Barnes Hospital 
with right lower lobe pneumonia.  X-rays and CT scans 
performed in August and September 1996 revealed a right lower 
lobe mass.  A September 1996 report indicates that the 
veteran denied any significant problem that may relate to his 
underlying lung problem.  Specifically, he denied any 
exposure to asbestos or radon.  He was an ex-smoker and had a 
cumulative pack year history of 25 pack years and had quit 8 
years beforehand.  He had had no previous pulmonary problems 
aside from the recent pneumonia.  After examination, the 
impressions were that he had a right lower lobe lung mass 
suspicious for malignancy, and that the veteran was a smoker.  
Late in September 1996, the veteran had a resection of his 
right lower lobe for a large cell undifferentiated T2NO 
tumor.

In December 1997, the veteran requested service connection 
for lung cancer.  

In an Agent Orange exposure questionnaire received in April 
1998, the veteran indicated that while working TDY at Don 
Muang Int'l Airport, he moved thousands of troops weekly from 
the jungles of Vietnam.  He noted that these soldiers were 
unbathed, unclean, and straight from the jungle.  He reported 
that he was thrown amongst them on the plane and that 
whatever they had on their clothes and whatever they had been 
breathing, he was also breathing.  He further indicated that 
he had on his clothes whatever they had on their clothes.  

In a June 2001 letter, the veteran stated that he felt that 
his medical records point to the fact that he was exposed to 
Agent Orange while in South East Asia in 1967 and 1968.  He 
noted that he was never sick a day in his life until he was 
diagnosed with lung cancer in 1997.  The veteran stated that 
his body was totally wrecked with cancer and believed that 
this was caused by AO.  He reported that his job as an Air 
Force Sergeant was to move troops and supplies in and out of 
Vietnam.  He noted that he moved thousands of troops and tons 
of supplies in and out of Vietnam.  He stated that if any of 
the troops that he moved out of Vietnam in 1967 or 1968 had 
been exposed to Agent Orange then he was also directly 
exposed as a result of breathing the residue from dirty, 
straight from the jungle uniforms, and by indirectly 
breathing the recycled air in the closed quarters of the 
airplane.  

In an undated letter, the veteran reported that he was 
responsible for moving troops in and out of Vietnam to and 
from the staging point of Don Muang Airport.  He stated that 
the staging points that he moved troops to and from were 
DaNang, Nahtrang, Saigon, and Cameron Bay.  He stated that he 
boarded and briefed all flights upon arrival and that the 
briefing took approximately 30 minutes.  He stated that it 
was his belief that he was exposed to Agent Orange at this 
point.  He indicated that the thousands of soldiers that he 
came into contact with as a result of these flights looked 
rugged and came directly from the jungle where they had been 
for months.  He stated that he was exposed to whatever the 
soldiers had been exposed to.  He further noted that the air 
on the plane was recycled and was horrible and unfit for 
human consumption.  

The veteran also reported that he was hospitalized for one 
week in 1967.  He stated that the organ that hung down in the 
back of the mouth by the throat became swollen and inflamed 
cutting off his ability to swallow food or breathe through 
his mouth.  He noted that he could still remember the doctors 
asking him what he had been exposed to, to which he replied 
nothing.  However, the veteran indicated that they had just 
moved hundreds of Army Rangers earlier that day.  

In a November 2001 letter, the veteran indicated that he was 
on the ground in November 1966 in Cam Ranh Bay and that the 
flight records should be checked to confirm this.  In his 
November 2001 substantive appeal, the veteran reported that 
he was on the ground in the Republic of Vietnam and that he 
was stationed in Ubon, Thailand.  

Personnel records received in conjunction with the veteran's 
claim do not confirm that he was in Vietnam.  They indicate 
that he service from November 1966 to December 1967 as an 
administrative specialist with the Det#5, 6thAprl Sw, 
DonMuangAB, Thai.  They indicate that he was awarded the 
Vietnam Service Medal.

In an April 2002 letter, the veteran indicated that he was on 
the ground in Vietnam several times during his tour of duty 
while stationed with Detachment 5, 6th Aerial Port Squadron, 
and that he was responsible for moving passengers and freight 
in and out of Vietnam.  He reported that when needed he would 
go with a load of freight or passengers to off load or on 
load for a return trip.  The flights were from DaNang, Cam 
Ranh Bay, and Saigon.  

The veteran also stated that he could not believe that his 
travel orders directing him to his duty station in Ubon, 
Thailand, on or around November 22, 1966, could not be found.  
The veteran indicated that he could remember these orders 
after all these years.  He stated that he had stops in 
Hawaii, Clark AB; Camranh Bay, VN; Bangkok, Thailand, and 
then Ubon, Thailand.  He noted that his was his first trip 
out of the United States.  He stated that as the chartered 
Continental 707 banked for landing in Camranh Bay he saw 
multiple flashes of fire down below.  He noted that it was 
either early morning or early evening when he landed.  He 
reported that he had sent numerous pictures and letters to 
his parents but that they had been destroyed in a house fire 
in 1994.  

In June 2002, the veteran appeared before the undersigned 
Board Member.  At the time of the hearing, the veteran 
indicated that all the military documents that he had had in 
his possession were destroyed in a fire at his parents' house 
about six years beforehand.  

The veteran's previous representative reported the landings 
of the plane during the veteran's flight over to Thailand in 
November 1966, which included a stopover at Cam Ranh Bay.  
The veteran testified that when they landed at Cam Ranh Bay, 
150 people got off the plane and headed to Vietnam, while 
about 15 people, including him, headed to Thailand.  The 
veteran indicated that his responsibilities in Thailand 
included passenger and freight movement.  He testified that 
he spent twelve or thirteen months in Thailand and took a 
flight home which required a stop in either Saigon or Cam 
Ranh Bay.  He noted that this was a standard route for the 
chartered planes.  

The veteran currently has lung cancer, for which there is a 
presumption of service connection based upon exposure to 
Agent Orange if he served in the Republic of Vietnam during 
the Vietnam War.  There is no doubt that the veteran served 
overseas at Don Muang Air base in Thailand commencing 
November 24, 1966, based upon information contained in his 
personnel folder.  The questions which remains for purposes 
of granting service connection for lung cancer based upon 
exposure to Agent Orange are whether he actually entered 
Vietnam or was exposed to AO.  

The veteran has testified and reported on numerous occasions 
that his plane stopped in Cam Ranh Bay, Vietnam, on the way 
over to Thailand.  He has also reported being on duty which 
included stops in Vietnam.  Attempts to verify this have not 
been successful.  

The issue before the Board in making this determination does 
not involve medical causation.  It involves evidentiary 
determinations.  In this regard there is no evidence in the 
service records, there is no old mail with a Vietnam return 
address, and there are no orders in the veteran's possession 
that he was in the Republic of Vietnam.  In addition, when 
the veteran was diagnosed with lung cancer in 1996, he denied 
any significant problem that may relate to his underlying 
lung problem, specifically denied exposure to asbestos and 
radon, and indicated that he was an ex-smoker with a 
cumulative pack year history of 25 pack years.  He made no 
mention of service in Vietnam or of Agent Orange exposure, 
and the impression was that he was a smoker.  

Furthermore, his reports regarding placement in Vietnam have 
not been consistent.  In the 1998 questionnaire, he reported 
numerous locations in Vietnam, whereas during the hearing the 
veteran implied that he was in Vietnam during transport to 
and from duty in Thailand.  No knowing statements of Agent 
Orange exposure have been submitted.  Instead, he has 
asserted, basically, that he had to have been exposed to 
Agent Orange in service because he got lung cancer.  

At this time, there is no confirmatory evidence that the 
veteran was in the Republic of Vietnam and we find that his 
assertions that he was in Vietnam and that he was exposed to 
Agent Orange are not satisfactory.  Furthermore, there is no 
evidence that would allow for confirmation of other possible 
exposure to defoliants outside of Vietnam.

To the extent that the veteran claims entitlement to a 
presumption of service connection based on Vietnam service, 
since there is no record of service in Vietnam, the 
presumption that lung cancer is a result of service is not 
applicable.  There is no evidence of lung cancer in service 
or within 1 year of separation from service and there is no 
competent evidence that otherwise links his disease to any 
incident of service.  

In reference to the veteran's previous representative's June 
2002 hearing contention that the veteran must have at least 
passed through Vietnam, and to the veteran's statements of 
having seen Vietnam action from the air, VA's General Counsel 
held in an opinion in 1993 that, for the purposes of another 
regulation, "service in Vietnam" did not include service of 
a Vietnam Era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  VA 
O.G.C. Precedent 7-93 (Aug. 12, 1993).

The veteran's current representative stated in July 2005 that 
the award of the Vietnam Service Medal is prima facie 
evidence that the veteran's overseas service included service 
in Vietnam.  However, he has not established that he is an 
authority on the matter and has submitted no other 
authoritative evidence for this proposition.

Regarding the veteran's insinuation that he was exposed to AO 
before he was hospitalized for 1 week in 1967, and all his 
other insinuations as to etiology of his lung cancer, the 
Board notes that he is a layperson who as such is not capable 
of indicating the etiology of disease.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  The Board further 
notes that antibiotics were prescribed in March and July 
1967, and that a service health care provider looked at the 
veteran's pharynx in July 1967, and detected streptococcus.  
After the treatment in July 1967, there was no further 
treatment in service and the veteran's mouth and throat were 
normal on service separation examination in August 1968.  His 
argument is not probative.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.


ORDER

Entitlement to service connection for lung cancer is denied.  




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


